Citation Nr: 0629830	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1950 and from September 1950 to April 1952.

The matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for a 
pulmonary disorder, to include as result of exposure to 
asbestos.  In February 2005, the Board remanded the case for 
additional development, and it is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's current pulmonary disorders, pleural thickening, 
obstructive lung disease and emphysema, are related to 
service.


CONCLUSION OF LAW

Pulmonary disorders, pleural thickening, obstructive lung 
disease and emphysema, are not related to service and were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(16)(24), 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, October 2000, October 2002 and February 2005 
letters satisfied the four elements delineated in Pelegrini, 
supra.  Neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  No further VA notice is therefore required with 
respect to his service connection claim.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection have 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  Neither 
the appellant or his representative has alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

Service medical records, VA examination reports and medical 
records, non-VA medical records and lay statements have been 
associated with the record.  The Board's February 2005 remand 
instructed VA to obtain any missing treatment records.  
However, the veteran did not respond to the February 2005 
duty to assist letter which requested the veteran to sign 
releases for these records.  Therefore, VA was unable to 
obtain any additional treatment records.  The duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board finds that VA has substantially 
complied with the Board's February 2005 remand, and further 
development is not required.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Analysis

The veteran contends that his current pulmonary disorders are 
due to exposure to asbestos while in service.  He asserts 
that while being trained as a member of a crash crew, he had 
to wear protective clothing which contained asbestos, that 
this exposure led to his current pulmonary disorders and that 
these disorders should be service connected.
 
Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  In order to prevail 
on a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show any lung 
disorders.  His April 1952 separation examination report and 
report of medical history reflected a negative chest x-ray 
and did not note any lung problems.  

The first post-service medical record is a February 1993 
private treatment record which revealed slight chronic 
inflammation of the lungs.  An April 1994 private treatment 
record showed mild obstructive airways disease, mild 
restrictive airways dysfunction, and moderate reduction in 
diffusing capacity.  The private examiner opined that the 
marked reduction in diffusing capacity as well as the 
disproportionate level of small airways dysfunction is 
consistent with asbestos exposure.  October 1998 private 
medical records reflect mild to moderate airflow obstruction, 
mild air trapping, and moderately severe diffusion deficit.  
Mild deterioration was noted as compared to the study done in 
April 1994.  April 2000 VA medical records reflect that the 
veteran reported that he had quit smoking in 1993, but had 
been a 2 pack-per-day smoker for 52 years, and that he had 
been told that his lung problem was due to asbestos exposure.  
A contemporaneous x-ray report reflected emphysematous 
changes in the lungs, no acute infiltrates and no acute 
disease.  In November 2000, a private physician diagnosed the 
veteran with colon cancer, coronary artery disease, 
hypertension, and obstructive pulmonary disease with 
asbestosis.  However, a June 2002 VA medical examiner noted 
that his chest x-ray did not show any signs of asbestosis, 
but that the veteran had mild bilateral pleural thickening 
with no definite computerized tomography (CT) evidence of 
asbestos-related pleural thickening or asbestosis.  The 
examiner stated that the findings were consistent with 
emphysema and bullous changes, and he diagnosed the veteran 
with chronic obstructive pulmonary disease.  The examiner 
further pointed out there was no other abnormality seen and 
the diagnosis of the biopsy was chronic active inflammation 
of the lungs.  

In May 2005, a private examiner noted that the findings of a 
positron emission tomography (PET) scan of the veteran's 
lungs were suggestive of asbestos-related pleural disease and 
obstructive pulmonary disease.  The veteran was diagnosed 
with lung cancer in June 2005, for which he had a wedge 
resection in September 2005.  A January 2006 VA examiner 
stated that the veteran does not have asbestosis, but has 
pleural thickening that may be due to asbestos exposure.  The 
examiner noted that pulmonary function tests and CT scan 
findings were consistent with obstructive lung disease and 
emphysema from smoking.  
 
The Board concludes that, based on the recent VA medical 
opinions, service connection for a lung disability is not 
warranted.  Even though private treatment records list 
asbestosis as a diagnosis, more recent VA examinations and CT 
scans clearly indicate that the veteran does not have 
asbestosis.  VA and private physicians have opined that the 
veteran's pulmonary disorders, including pleural thickening, 
are suggestive of asbestos exposure; however, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As noted on VA examination in June 
2002, pleural thickening was a residual of active 
inflammation and not considered a lung disability.  Based on 
the above medical findings, the Board concludes that although 
the veteran may have pulmonary disorders, including pleural 
thickening, there is no evidence that he has a current 
pulmonary disability that is related to service, to include 
asbestos exposure in service.  

Service connection is therefore not warranted for a pulmonary 
disorder, to include as a result of exposure to asbestos 
while in service.  And, without medical evidence linking his 
condition with active duty service or a service-connected 
disability, there is no basis upon which to establish service 
connection. 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claim for a pulmonary 
disorder is denied as the evidence fails to establish that 
the veteran currently has any diagnosed disability related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a pulmonary disorder, to include as a 
result of exposure to asbestos is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


